Citation Nr: 1020181	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  06-37 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for a variously diagnosed 
psychiatric disability, to include posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1968 to March 1970.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an April 2005 
rating decision of the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).

The Veteran filed a claim of service connection for PTSD, and 
the RO characterized the issue accordingly.  As the evidence 
shows a diagnosis of psychiatric disability other than PTSD 
(and in accordance with the intervening United States Court 
of Appeals for Veterans Claims (Court) decision in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009)), the issue is characterized 
to encompass the other psychiatric diagnosis.

The matter of entitlement to service connection for a 
psychiatric disability other than PTSD is being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if any action on 
his part is required.


FINDINGS OF FACT

1. The Veteran did not engage in combat during service.

2. There is no credible supporting evidence of the Veteran's 
alleged stressor event(s) in service; any recorded diagnosis 
of PTSD is not based on a stressor event corroborated by 
independent and credible supporting evidence.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 
(Fed. Cir. 2006).

By letters in November 2004 and February 2005, the Veteran 
was informed of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  The VCAA letters informed the Veteran that he 
should submit any medical evidence pertinent to his claim.  A 
September 2006 letter provided the Veteran notice as to how 
disability ratings and effective dates of awards are assigned 
(notably, the instant decision does not address such 
matters).  The claim was readjudicated after all critical 
notice was given, and the Veteran had opportunity to respond 
(curing any notice timing defect).  See December 2009 
supplemental statement of the case (SSOC).

Significantly, the RO sent a June 2009 letter to the Veteran, 
requesting that he provide detailed information regarding his 
alleged stressor events - specifically the approximate date 
(or within a two-month period of time) - so that U.S. Army 
and Joint Services Records Research Center (JSRRC) could 
verify his accounts.  The Veteran did not respond to the 
letter and in fact sent the notice back with obscenities 
written at the bottom of each page.

The "duty to assist" the veteran in development of facts 
pertinent to his claims is not a "one-way street."  See Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  The veteran must also 
be prepared to meet his obligations by cooperating with VA's 
efforts to provide an adequate medical examination and 
submitting to the Secretary all medical evidence supporting 
his claim.  Olson v. Principi, 3 Vet. App. 480 (1992).  In a 
case such as this, where additional development is required 
to determine entitlement to service connection, a veteran may 
not passively sit by under circumstances where his 
cooperation is essential in obtaining the putative evidence. 
Wood, 1 Vet. App. at 193.

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  He has not identified any 
pertinent records that are outstanding (and indicated in 
December 2009 correspondence that he had no further evidence 
to submit).  He was not afforded a VA examination.  The Board 
finds that a VA examination (for a diagnosis/nexus opinion) 
is not necessary.  In McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court explained its interpretation of 38 C.F.R. 
§ 3.159(c)(4).  This regulation provides that an examination 
or opinion is necessary if the evidence of record: (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of a 
disability; and (B) establishes that the Veteran suffered an 
event, injury, or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  The Court noted 
that the third prong of 38 C.F.R. § 3.159(C)(4) is a low 
"threshold" standard.

The diagnosis of the Veteran's PTSD is not in dispute.  The 
above-listed factors as to when a VA examination for a nexus 
opinion is necessary are not shown; even the "low threshold" 
standard is not met.  There is no credible supporting 
evidence of a stressor event in service, and no competent 
evidence suggesting that the Veteran's PTSD may be related 
such event.  Consequently, an examination for a medical nexus 
opinion is not necessary.  38 C.F.R. § 3.159(c)(4); Duenas v. 
Principi, 18 Vet. App. 512 (2004).  VA's duty to assist is 
met.  It is not prejudicial to the Veteran for the Board to 
proceed with appellate review.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.

To establish service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  
38 C.F.R. § 3.304(f).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); West 
v. Brown, 7 Vet. App. 70 (1994).  Where the veteran did not 
engage in combat with the enemy, or the claimed stressors are 
not related to combat, the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and they must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The Veteran's service personnel records do not reflect that 
he served in combat.  His military occupation specialty was 
62M20 Loader Operator; and he was assigned to the 34th 
Engineering Battalion (Construction) in the Republic of 
Vietnam from January 1969 to March 1970.  His STRs do not 
show any complaints, symptoms, diagnosis, or treatment 
pertaining to a psychiatric disorder.  On service separation 
examination, psychiatric clinical evaluation was normal.

August 1996 to February 2004 Veteran Center reports show a 
diagnosis of, and treatment for, PTSD.

July 2001 to June 2004 VA treatment records, in pertinent 
part, show diagnoses and treatment for PTSD and major 
depression with anxiety.

In an August 2004 statement in support of his claim, the 
Veteran stated that his unit was exposed to incoming fire and 
that they would at times return fire.  He also stated that he 
saw soldiers die.

In his July 2005 notice of disagreement, the Veteran 
reiterated that his unit came under enemy small weapons fire, 
and that they would have to return fire.  He also stated that 
they found a dead body on the side of the road and that he 
was ordered to dig a shallow pit and throw a dead body into 
the pit.  He submitted a photocopy of a photograph which he 
states shows him digging up dirt to bury the body.

Postservice medical evidence shows that the Veteran has a 
diagnosis of PTSD;  however, that of itself is insufficient 
to establish service connection for such disability.  What is 
also needed is credible evidence that a stressor event in 
service actually occurred (and that PTSD is diagnosed based 
on such stressor).  38 C.F.R. § 3.304(f).  Since it is not 
shown that the Veteran engaged in combat, there must be 
corroborative supporting evidence of an alleged stressor 
event in service.  See Cohen, 10 Vet. App. at 128.

The Veteran alleges that his unit came under enemy fire.  The 
Board finds that such is not implausible, and that such may 
be a verifiable event.  Even though he served in a noncombat 
MOS, evidence that his unit or a co-located unit came under 
fire would strongly suggest that he, in fact, experienced 
combat.  See Pentecost v. Principi, 16 Vet. App. 124 (2002).  
Consequently, the RO requested the Veteran to provide a two 
month time period - as JSRRC will not research stressor 
events greater than two months.  He has declined to complete 
a stressor statement.  Consequently, the Board must find the 
Veteran's accounts of his alleged stressor events in service 
uncorroborated.  The Board has viewed the copies of 
photographs the Veteran has submitted in support of his 
claim.  All the photographs show is one or two unidentifiable 
soldiers operating earth-moving equipment; nothing in the 
photographs suggests that this was in connection with a 
burial detail (or that they portray the Veteran).  Therefore, 
his handwritten accounts of what they purportedly show are 
not corroborating evidence of a stressor event in service.

The diagnosis of PTSD in the record is based on the Veteran's 
self-reported history of stressor events that are unverified.  
His own statements/assertions to the effect that he has PTSD 
due to traumatic events in service are not competent 
evidence.  As a layperson, he lacks the requisite training to 
provide a competent opinion regarding a medical diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

Without corroborative supporting evidence of an alleged 
stressor event in service, and with no diagnosis of PTSD 
based on a corroborated stressor event in service, the 
regulatory criteria for establishing service connection for 
PTSD are not met.  The preponderance of the evidence is 
against this claim and it must be denied
ORDER

Service connection for PTSD is denied.


REMAND

The Veteran's August 2004 claim specifically sought service 
connection for PTSD, and that was the specific claim 
adjudicated by the RO and developed for appellate review.  
However, in a precedent decision in the interim (Clemons v. 
Shinseki, 23 Vet. App. 1 (2009)), the Court held that the 
scope of a mental health disability claim includes any mental 
disorder that may be reasonably encompassed by the claimant's 
description of the claim, reported symptoms, and other 
information of record, i.e., that the matter of service 
connection for a psychiatric disability other than PTSD is 
part and parcel of a service connection for PTSD claim (and 
that such matter is before the Board).  As the RO has not 
developed or adjudicated the matter of service connection for 
psychiatric disability other than PTSD, it would be premature 
for the Board to address such matter on the merits in the 
first instance.  Hence, the Board has no option but to remand 
the case for such action.

Notably, an August 2003 VA treatment record reflects that the 
Veteran has a psychiatric diagnosis of major depression with 
anxiety.  A February 2004 VA treatment record notes that the 
Veteran continues with chronic depression (as well as PTSD 
symptoms)(the examiner also noted that the Veteran presented 
psychotic features).  PTSD with comorbid depression was 
diagnosed.

The record also suggests that the Veteran receives ongoing VA 
psychiatric treatment.  The most recent records of such 
treatment in the claims file are dated in June 2004.  Updated 
VA treatment records are constructively of record, may 
contain pertinent information, and must be secured.

Accordingly, the case is REMANDED for the following:

1.  Regarding the matter of service 
connection for psychiatric disability 
other than PTSD, the RO should send the 
Veteran a letter providing him all VCAA-
mandated notice, and afford him and his 
representative the opportunity to respond.

2.  The RO should ask the Veteran to 
identify all providers of psychiatric 
treatment he has received since his 
discharge from active duty service, and to 
provide authorizations for VA to obtain 
records of any such private treatment.  
The RO should secure for the record copies 
of complete clinical records of the 
identified treatment (i.e., those not 
already associated with the claims 
folder).  The Veteran should be notified 
if any records identified are not received 
pursuant to the RO's request.  Whether or 
not he responds, the RO should secure 
complete records of all VA psychiatric 
treatment the Veteran has received from 
June 2004 to the present.

3.  Following completion of the above (and 
any further development deemed necessary), 
the RO should adjudicate the matter of 
service connection for psychiatric 
disability other than PTSD.  He should be 
notified of the determination(s).  If it 
is unfavorable (and the Veteran files a 
notice of disagreement in the matter), the 
RO should issue an appropriate SOC and 
afford the Veteran the opportunity to 
respond.  If this occurs, the case should 
be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


